  Case 1:20-cv-01283-CFC Document 1 Filed 09/23/20 Page 1 of 15 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

SWIRLATE IP LLC,
                                                    C.A. NO. ______________
                      Plaintiff,
   v.                                               JURY TRIAL DEMANDED

KEEP TRUCKIN, INC.,                                 PATENT CASE

                      Defendant.

               ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Swirlate IP LLC files this Original Complaint for Patent Infringement against

Keep Truckin, Inc., and would respectfully show the Court as follows:

                                      I. THE PARTIES

        1.     Plaintiff Swirlate IP LLC (“Swirlate” or “Plaintiff”) is a Texas limited liability

company having an address at 6009 W Parker Rd, Ste 149 – 1090, Plano, TX 75093-8121.

        2.     On information and belief, Defendant Keep Truckin, Inc. (“Defendant”) is a

corporation organized and existing under the laws of Delaware, with a place of business at 370

Townsend Street, San Francisco, CA 94107. Defendant has a registered agent at Corporation

Service Company, 251 Little Falls Drive, Wilmington, DE 19808.

                              II. JURISDICTION AND VENUE

        3.     This action arises under the patent laws of the United States, Title 35 of the

United States Code. This Court has subject matter jurisdiction of such action under 28 U.S.C. §§

1331 and 1338(a).

        4.     On information and belief, Defendant is subject to this Court’s specific and

general personal jurisdiction, pursuant to due process and the Delaware Long-Arm Statute, due

at least to its business in this forum, including at least a portion of the infringements alleged




                                               1
  Case 1:20-cv-01283-CFC Document 1 Filed 09/23/20 Page 2 of 15 PageID #: 2




herein.        Furthermore, Defendant is subject to this Court’s specific and general personal

jurisdiction because Defendant is a Delaware corporation.

          5.       Without limitation, on information and belief, within this state, Defendant has

used the patented inventions thereby committing, and continuing to commit, acts of patent

infringement alleged herein. In addition, on information and belief, Defendant has derived

revenues from its infringing acts occurring within Delaware. Further, on information and belief,

Defendant is subject to the Court’s general jurisdiction, including from regularly doing or

soliciting business, engaging in other persistent courses of conduct, and deriving substantial

revenue from goods and services provided to persons or entities in Delaware. Further, on

information and belief, Defendant is subject to the Court’s personal jurisdiction at least due to its

sale of products and/or services within Delaware. Defendant has committed such purposeful acts

and/or transactions in Delaware such that it reasonably should know and expect that it could be

haled into this Court as a consequence of such activity.

          6.       Venue is proper in this district under 28 U.S.C. § 1400(b). On information and

belief, Defendant is incorporated in Delaware. Under the patent venue analysis, Defendant

resides only in this District. On information and belief, from and within this District Defendant

has committed at least a portion of the infringements at issue in this case.

          7.        For these reasons, personal jurisdiction exists and venue is proper in this Court

under 28 U.S.C. § 1400(b).

                                III. COUNT I
          (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 7,154,961)

          8.       Plaintiff incorporates the above paragraphs herein by reference.

          9.       On December 26, 2006, United States Patent No. 7,154,961 (“the ‘961 Patent”)

was duly and legally issued by the United States Patent and Trademark Office. The ‘961 Patent



                                                    2
  Case 1:20-cv-01283-CFC Document 1 Filed 09/23/20 Page 3 of 15 PageID #: 3




is titled “Constellation Rearrangement for ARQ Transmit Diversity Schemes.” A true and correct

copy of the ‘961 Patent is attached hereto as Exhibit A and incorporated herein by reference.

        10.     Swirlate is the assignee of all right, title and interest in the ‘961 patent, including

all rights to enforce and prosecute actions for infringement and to collect damages for all

relevant times against infringers of the ‘961 Patent.         Accordingly, Swirlate possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘961 Patent

by Defendant.

        11.     The invention in the ‘961 Patent relates to the field of Automatic Repeat reQuest

(“ARQ”) transmission techniques in wireless communication systems. (Ex. A at col. 1:6-8). In

particular, it relates to a method for transmitting data using transmit diversity schemes in which

data packets are transmitted using a first and second transmission based on a repeat request and

the bit-to-symbol mapping is performed differently for different transmitted diversity branches.

(Id. at col. 1:8-12).    The inventors recognized a problem in prior art of the use of ARQ

transmission techniques in wireless communication systems with unreliable and time-varying

channel conditions and the invention results in an improved performance avoiding transmission

errors. (Id. at col. 1:12-15).

        12.     In telecommunications, in order to improve the reliability of data transmissions,

the prior art had several transmit diversity techniques in which redundant versions of identical

data are transmitted in at least two diversity branches by default without explicitly requesting

further diversity branches. (Id. at col. 1:19-24). Such transmit diversity techniques included (i)

site diversity (transmitted signal originates from different sites), (ii) antenna diversity

(transmitted signal originates from different antennas), (iii) polarization diversity (transmitted

signal is mapped onto different polarization), (iv) frequency diversity (transmitted signal is




                                                  3
    Case 1:20-cv-01283-CFC Document 1 Filed 09/23/20 Page 4 of 15 PageID #: 4




mapped on different carrier frequencies or frequency hopping sequences), (v) time diversity

(transmitted signal is mapped on different interleaving sequences), and (vi) multicode diversity

(transmitted signal is mapped on different codes). (Id. at col. 1:24-42). The diversity branches

would then be combined in order to improve the reliability of the received data. These diversity

combining techniques included (a) selection combining (selecting the diversity branch with the

highest Signal-to-Noise Ratio (“SNR”) for decoding and ignoring the remaining ones), (b) equal

gain combining (combining received diversity branches with ignoring the differences in received

SNR), and (c) maximum ratio combining (combining received diversity branches taking the

received SNR of each diversity branch into account).

       13.     The prior art also had techniques for error detection/correction with respect to the

transmission of data. For example, the prior art would use ARQ schemes together with Forward

Error Correction (FEC),1 which is called hybrid ARQ (“HARQ”). If an error is detected within a

packet by the Cyclic Redundancy Check (“CRC”), the receiver requests that the transmitter send

additional information (e.g., retransmission) to improve the probability to correctly decode the

erroneous packet. (Id. at col. 1: 59-63).

       14.     The ‘961 discussed a particular prior art reference that had the shortcomings of

the prior art. WO-02/067491 A1 disclosed a method for HARQ transmission that averages the

bit reliability over successively requested retransmissions by means of signal constellation

rearrangement. (Id. at col. 1: 64-67). The reference showed that when more than 2 bits of data

were mapped onto one modulation symbol, the bits have different reliability depending on the



1
        FEC is a technique used for controlling errors in data transmission over unreliable or
noisy communication channels. The general idea of FED is that a sender encodes the message in
a redundant way, most often using an error correction code. The redundancy allows the receiver
to detect a limited number of errors that may occur anywhere in the message, and to potentially
correct these errors without re-transmission.


                                                4
  Case 1:20-cv-01283-CFC Document 1 Filed 09/23/20 Page 5 of 15 PageID #: 5




chosen mapping. (Id. at col. 2: 1-5). For most FEC schemes, this leads to a degraded decoder

performance compared to an input of more equally distributed bit reliabilities. (Id. at col. 2:5-7).

As a result, in conventional communications systems the modulation dependent variations in bit

reliabilities are not considered and, therefore, usually the variations remain after combining the

diversity branches at the receiver. (Id. at col. 2:8-11).

       15.     The inventors therefore developed a method that improved performance with

regard to transmission errors. (Id. at col. 2:15-18). The idea of the invention is to improve

performance at the receiver by applying different signal constellation mappings to the available

distinguishable transmit diversity branches and ARQ retransmissions. (Id. at col. 2:20-23). The

invention is applicable to modulation formats in which more than 2 bits are mapped onto one

modulation symbol, since this implies a variation in reliabilities for the bits mapped onto the

signal constellation. (Id. at col. 2:23-29).

       16.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 1 of the ‘961 patent in Delaware, and elsewhere in the United States, by

performing actions comprising at least performing the claimed ARQ re-transmission method by

performing the steps of the claimed invention using the KeepTruckin Vehicle Gateway to

transmit data (“Accused Instrumentality”) (e.g., https://keeptruckin.com/wifi-hotspot).

       17.     The Accused Instrumentality uses an ARQ retransmission method in a wireless

communication system in which data packets are transmitted from a transmitter to a receiver

using a first transmission and at least a second transmission based on a repeat request. For

example, at least in its internal testing and usage, the Accused Instrumentality uses an HARQ

method in an LTE network in which data is transmitted from the Accused Instrumentality to an

LTE base station using at least an HARQ transmission and an HARQ retransmission based on a




                                                  5
   Case 1:20-cv-01283-CFC Document 1 Filed 09/23/20 Page 6 of 15 PageID #: 6




repeat request, such as an HARQ retransmission request in the form of a negative

acknowledgement            (“NAK”).           (E.g.,         https://keeptruckin.com/wifi-hotspot;

https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/08.00.00_60/ts_136302v080000p.p

df).

         18.   Upon information and belief, the Accused Instrumentality performs the step of

modulating data packets at the transmitter using a first modulation scheme to obtain first data

symbols. For example, at least in its internal testing and usage, the Accused Instrumentality uses

16QAM and/or 64QAM to obtain first data symbols for the purposes of an LTE transmission.

(E.g.,                                                       https://keeptruckin.com/wifi-hotspot;

https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/08.00.00_60/ts_136302v080000p.p

df).

         19.   Upon information and belief, the Accused Instrumentality performs the step of

performing the first transmission by transmitting the first data symbols over a first diversity

branch to the receiver. For example, at least in its internal testing and usage, the Accused

Instrumentality when performing an HARQ transmission transmits the first data symbols over a

first diversity branch using multi-antenna processing which maps from assigned resource blocks

to the first available number of antenna ports.        (E.g., https://keeptruckin.com/wifi-hotspot;

https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/08.00.00_60/ts_136302v080000p.p

df).

         20.   Upon information and belief, the Accused Instrumentality performs the step of

modulating the data packets at the transmitter using a second modulation scheme to obtain

second data symbols. For example, at least in its internal testing and usage, the Accused

Instrumentality on a repeat request, i.e., receiving the retransmission request in the form of NAK,




                                                6
   Case 1:20-cv-01283-CFC Document 1 Filed 09/23/20 Page 7 of 15 PageID #: 7




enables a second mapping of a higher order modulation scheme (i.e., an adaptive re-transmission

having a different Modulation Coding Scheme (MCS) than the one used for HARQ transmission

such as first higher order modulation scheme, e.g., 64QAM). (E.g., https://keeptruckin.com/wifi-

hotspot;

https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/08.00.00_60/ts_136302v080000p.p

df).

       21.        Upon information and belief, the Accused Instrumentality performs the step of

performing the second transmission by transmitting the second data symbols over a second

diversity branch to the receiver. For example, at least in its internal testing and usage, the

Accused Instrumentality transmits second data symbols over a second or later diversity branch

using multi-antenna processing which maps from assigned resource blocks to the later available

number       of       antenna      ports.           (E.g.,   https://keeptruckin.com/wifi-hotspot;

https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/08.00.00_60/ts_136302v080000p.p

df).

       22.        Upon information and belief, the Accused Instrumentality performs the step of

demodulating the received first and second data symbols at the receiver using the first and

second modulation schemes respectively. For example, the Accused Instrumentality, at least in

its internal testing and usage, uses a base station which practices demodulation of first data

symbols (e.g., output of modulation block performing said first modulation scheme) and second

data symbols (e.g., output of modulation block using a second modulation scheme) at the LTE

base station using the first and second modulation scheme, i.e., Modulation Coding Scheme

(MCS) which are distinct for transmission and Adaptive Re-transmission (i.e., an Adaptive Re-

transmission having a different MCS than the one used for transmission, i.e., first higher order




                                                7
   Case 1:20-cv-01283-CFC Document 1 Filed 09/23/20 Page 8 of 15 PageID #: 8




modulation                scheme).             (E.g.,            https://keeptruckin.com/wifi-hotspot;

https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/08.00.00_60/ts_136302v080000p.p

df).

        23.     Upon information and belief, the Accused Instrumentality performs the step of

diversity combining the demodulated data received over the first and second diversity branches.

For example, the Accused Instrumentality, at least in its internal testing and usage, uses a base

station which performs a diversity combining, i.e., Hybrid ARQ soft-combining of data from

multiple      received      antenna   ports.            (E.g.,   https://keeptruckin.com/wifi-hotspot;

https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/08.00.00_60/ts_136302v080000p.p

df).

        24.     Upon information and belief, the Accused Instrumentality performs the step using

modulation schemes that are 16 QAM and a number of log2 (M) modulation schemes. For

example, the Accused Instrumentality, at least in its internal testing and usage, uses 16 QAM and

64 QAM wherein the M-ary Quadrature Amplitude Modulation is basically a log2 (M)

modulation schemes, i.e., 16QAM stands for log2 (16) modulation schemes and 64 QAM stands

for    log2    (64)      modulation   schemes.          (E.g.,   https://keeptruckin.com/wifi-hotspot;

https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/08.00.00_60/ts_136302v080000p.p

df).

                             IV. COUNT II
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 7,567,622)

        25.     Plaintiff incorporates the above paragraphs herein by reference.

        26.     On July 28, 2009, United States Patent No. 7,567,622 (“the ‘622 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘622 Patent is

titled “Constellation Rearrangement for ARQ Transmit Diversity Schemes.” The ‘622 patent



                                                    8
  Case 1:20-cv-01283-CFC Document 1 Filed 09/23/20 Page 9 of 15 PageID #: 9




issued from an application that is a continuation of the application leading to the ‘961 patent. A

true and correct copy of the ‘622 Patent is attached hereto as Exhibit B and incorporated herein

by reference.

       27.      Swirlate is the assignee of all right, title and interest in the ‘622 patent, including

all rights to enforce and prosecute actions for infringement and to collect damages for all

relevant times against infringers of the ‘622 Patent.         Accordingly, Swirlate possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘622 Patent

by Defendant.

       28.      The ‘622 patent shares the same specification as the ‘961 patent and therefore the

background information regarding the ‘961 patent in paragraphs 11 through 15 are incorporated

by reference.

       29.      During the prosecution history, applicant explained the benefits of the claimed

invention. The claim “defines an ARQ retransmission method in which more than two data bits

are mapped onto one data symbol in each of the initial transmission and a retransmission. The

symbols of the initial transmission and the retransmission represent the same bit information, but

are different symbols due to different bit mappings. Since different bits of a modulation symbol

have different communications reliabilities, the claimed subject matter supports averaging the

communication reliabilities for each bit mapped onto a transmission symbol and a retransmission

symbol so as to improve the likelihood of receiving the bit.” (Ex. C at 16).

       30.      An advantage of the claimed subject matter “lies in reducing the overall data

traffic, since the claimed retransmission is only needed in situations where any initial

transmission cannot be successfully received by a receiver. The claimed subject matter employs

retransmission and diversity combining only when the initial transmission is not received




                                                  9
 Case 1:20-cv-01283-CFC Document 1 Filed 09/23/20 Page 10 of 15 PageID #: 10




properly, whereas [the prior art] communications scheme always transmits identical data over

three parallel paths for diversity combining by a receiver and does not retransmit data in

accordance with a repeat request by a receiver.” (Ex. C at 17).

          31.        Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 1 of the ‘622 patent in Delaware, and elsewhere in the United States, by

performing actions comprising at least performing the claimed ARQ re-transmission method by

performing the steps of the claimed invention using the KeepTruckin Vehicle Gateway to

transmit        data   (“Accused    Instrumentality”)    (E.g.,   https://keeptruckin.com/wifi-hotspot;

https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/08.00.00_60/ts_136302v080000p.p

df).

          32.        The Accused Instrumentality uses an ARQ re-transmission method in a wireless

communication system wherein data packets are transmitted from a transmitter to a receiver

using a higher order modulation scheme wherein more than two data bits are mapped onto one

data symbol to perform a first transmission and at least a second transmission based on a repeat

request. For example, the Accused Instrumentality uses an HARQ method in an LTE network in

which data packets are transmitted from the Accused Instrumentality to an LTE base station

using a higher order modulation scheme (e.g., 16QAM and 64 QAM) wherein more than two

data bits are mapped onto one data symbol to perform a first transmission and at least a second

transmission (e.g., HARQ retransmission) based on a repeat request (e.g., HARQ retransmission

request         in     the   form     of   NAK).        (E.g.,    https://keeptruckin.com/wifi-hotspot;

http://www.techplayon.com/hybrid-automatic-repeat-request-harq-in-lte-fdd/;

https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/08.00.00_60/ts_136302v080000p.p

df). For example, the Accused Instrumentality, at least in its internal testing and usage, performs




                                                   10
 Case 1:20-cv-01283-CFC Document 1 Filed 09/23/20 Page 11 of 15 PageID #: 11




a higher order data modulation such as 16QAM and 64 QAM wherein has more than two data

bits are mapped onto one data symbol (i.e., in case of 16QAM it transmits 4 bits per symbol

whereas in the case of 64QAM it transmits 6 bits per symbol). (Id.).

         33.   Upon information and belief, the Accused instrumentality performs the step of

modulating data packets at the transmitter using a first mapping of said higher order modulation

scheme to obtain first data symbols. For example, the Accused Instrumentality, at least in its

internal testing and usage, performs a higher order data modulation such as 16QAM and 64

QAM which have more than two data bits are mapped onto one data symbol (i.e., in case of

16QAM it transmits 4 bits per symbol whereas in the case of 64QAM it transmits 6 bits per

symbol) so as to obtain a said first data symbols which is the output of the modulation block.

(E.g.,                                                        https://keeptruckin.com/wifi-hotspot;

https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/08.00.00_60/ts_136302v080000p.p

df).

         34.   Upon information and belief, the Accused Instrumentality performs the step of

performing the first transmission by transmitting the first data symbols over a first diversity

branch to the receiver. For example, the Accused Instrumentality, at least in its internal testing

and usage, when performing an HARQ transmission, transmits the first data symbols over a first

diversity branch using multi-antenna processing which maps from assigned resource blocks to

the first available number of antenna ports.          (E.g., https://keeptruckin.com/wifi-hotspot;

https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/08.00.00_60/ts_136302v080000p.p

df).

         35.   Upon information and belief, the Accused Instrumentality performs the step of

receiving at the transmitter the repeat request issued by the receiver to retransmit the data packets




                                                 11
 Case 1:20-cv-01283-CFC Document 1 Filed 09/23/20 Page 12 of 15 PageID #: 12




in case the data packets of the first transmission have not been successfully decoded. For

example, the Accused Instrumentality, at least in its internal testing and usage, receives a repeat

request (e.g., an HARQ retransmission request in the form of a NAK) issued by the receiver to

retransmit the data packets in case the data packets of the first transmission have not been

successfully decoded (e.g., there was an error indication in the data received).              (E.g.,

https://keeptruckin.com/wifi-hotspot;

https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/08.00.00_60/ts_136302v080000p.p

df).

         36.   Upon information and belief, the Accused Instrumentality performs the step of

modulating, in response to the received repeat request, said data packets at the transmitter using a

second mapping of a higher order modulation scheme to obtain second data symbols. For

example, the Accused Instrumentality, at least in its internal testing and usage, upon receiving a

retransmission request in the form of a NAK, enables a second mapping of a higher order

modulation scheme (i.e., an adaptive re-transmission having a different Modulation Coding

Scheme (MCS) than the one used for transmission, i.e., first higher order modulation scheme).

(E.g.,                                                       https://keeptruckin.com/wifi-hotspot;

https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/08.00.00_60/ts_136302v080000p.p

df).

         37.   Upon information and belief, the Accused Instrumentality performs the step of

performing, in response to the received repeat request, the second transmission by transmitting

the second data symbols over a second diversity branch to the receiver. For example, the

Accused Instrumentality, at least in its internal testing and usage, in response to a retransmission

request in the form of a NAK, transmits second data symbols over a second or later diversity




                                                12
 Case 1:20-cv-01283-CFC Document 1 Filed 09/23/20 Page 13 of 15 PageID #: 13




branch using multi-antenna processing which maps from assigned resource blocks to the later

available      number     of   antenna     ports.        (E.g.,   https://keeptruckin.com/wifi-hotspot;

https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/08.00.00_60/ts_136302v080000p.p

df).

         38.     Upon information and belief, the Accused Instrumentality performs the step of

demodulating the received first and second data symbols at the receiver using the first and

second mappings respectively. For example, the Accused Instrumentality, at least in its internal

testing and usage, uses a base station which practices demodulation of first data symbols (e.g.,

output of modulation block performing said first modulation scheme) and second data symbols

(e.g., output of modulation block using a second modulation scheme) at the LTE base station

using the first and second modulation scheme, i.e., Modulation Coding Scheme (MCS) which are

distinct for transmission and Adaptive Re-transmission (i.e., an Adaptive Re-transmission having

a different MCS than the one used for transmission, i.e., first higher order modulation scheme).

(E.g.,                                                            https://keeptruckin.com/wifi-hotspot;

https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/08.00.00_60/ts_136302v080000p.p

df).

         39.     Upon information and belief, the Accused Instrumentality performs the step of

diversity combining the demodulated data received over the first and second diversity branches.

For example, the Accused Instrumentality, at least in its internal testing and usage, uses a base

station which performs a diversity combining, i.e., Hybrid ARQ soft-combining of data from

multiple       received    antenna       ports.          (E.g.,   https://keeptruckin.com/wifi-hotspot;

https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/08.00.00_60/ts_136302v080000p.p

df).




                                                    13
    Case 1:20-cv-01283-CFC Document 1 Filed 09/23/20 Page 14 of 15 PageID #: 14




         40.    Upon information and belief, the Accused Instrumentality performs the step using

first and second mapping of said higher order modulation schemes that are pre-stored in a

memory table. For example, the Accused Instrumentality, at least in its internal testing and

usage, uses higher order modulation schemes (e.g., 16QAM and 64 QAM) that are pre-stored in

a      memory table    such    as   those   schemes    used   by a     MAC      scheduler.      (E.g.,

https://keeptruckin.com/wifi-hotspot;

https://www.etsi.org/deliver/etsi_ts/136300_136399/136302/08.00.00_60/ts_136302v080000p.p

df).

         41.    Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘961 patent and ‘622 patent, i.e., in an amount

that by law cannot be less than would constitute a reasonable royalty for the use of the patented

technology, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

         42.    On information and belief, Defendant has had at least constructive notice of the

‘961 patent and ‘622 patent by operation of law and marking requirements have been complied

with.

                                       IV. JURY DEMAND

         Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.

                                    V. PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests that the Court find in its favor and against

Defendant, and that the Court grant Plaintiff the following relief:




                                                  14
 Case 1:20-cv-01283-CFC Document 1 Filed 09/23/20 Page 15 of 15 PageID #: 15




      a.     Judgment that one or more claims of United States Patent No. 7,154,861 have
             been infringed, either literally and/or under the doctrine of equivalents, by
             Defendant;

      b.     Judgment that one or more claims of United States Patent No. 7,567,622 have
             been infringed, either literally and/or under the doctrine of equivalents, by
             Defendant;

      c.     Judgment that Defendant account for and pay to Plaintiff all damages to and costs
             incurred by Plaintiff because of Defendant’s infringing activities and other
             conduct complained of herein;

      d.     That Plaintiff be granted pre-judgment and post-judgment interest on the damages
             caused by Defendant’s infringing activities and other conduct complained of
             herein;

      e.     That Plaintiff be granted such other and further relief as the Court may deem just
             and proper under the circumstances.



September 23, 2020                           CHONG LAW FIRM, P.A.

OF COUNSEL:                                   /s/ Jimmy Chong
                                             Jimmy Chong
                                             2961 Centerville Road, Suite 350
David R. Bennett                             Wilmington, DE 19808
Direction IP Law                             Telephone: (302) 999-9480
P.O. Box 14184                               Facsimile: (877) 796-4627
Chicago, IL 60614-0184                       Email: chong@chonglawfirm.com
(312) 291-1667
dbennett@directionip.com
                                             Attorneys for Plaintiff Swirlate IP LLC




                                             15
